Citation Nr: 9924131	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for ligament tears of 
the right knee, to include as secondary to service-connected 
synovitis.

2.  Entitlement to a compensable rating for synovitis of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1957 to 
August 1961.

These matters come before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Wichita, Kansas, which denied the benefits 
sought on appeal.

The veteran's claim of entitlement to a compensable rating 
for synovitis of the right knee is the subject of the remand 
portion of this decision.


FINDING OF FACT

The veteran's ligament tears of the right knee are related to 
an inservice knee injury.


CONCLUSION OF LAW

Service connection is warranted for ligament tears of the 
right knee.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As competent evidence of ligament tears of the right knee, 
and a nexus to active duty, have been presented, the 
veteran's claim for ligament tears of the right knee is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).    

The veteran essentially argues that he is entitled to 
benefits on the basis that he has tears in the ligaments of 
his right knee as a result of an inservice injury, or, in the 
alternative, that they are secondary to his service-connected 
right knee synovitis.  The RO denied his claim in March 1995, 
and the veteran appealed.  In September 1997, the Board 
remanded the claim for additional development.  In March 
1999, after the requested development was carried out, the RO 
affirmed its denial in a supplemental statement of the case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service medical records, dated in February 1958, show that 
the veteran was admitted to sick bay complaining of right 
knee pain after he slipped on a wet deck.  Examination 
revealed a right medial collateral ligament tear.  Fluid was 
removed from the knee on two occasions within the following 
two weeks.  An entry dated in March 1958 indicates that there 
was no re-accumulation of fluid, and that there was no 
evidence of ligamentary derangement.  The veteran was 
discharged as fit for duty.  The final diagnosis was chronic, 
post-traumatic synovitis of the right knee.  The veteran's 
separation examination report, dated in August 1961, shows 
that his lower extremities were clinically evaluated as 
normal.  

The veteran was afforded a VA examination of his joints in 
March 1992, after he complained of constant knee pain.  The 
diagnosis was history of chronic synovitis of the right knee 
with tenderness upon stressing.  An X-ray report for the 
knees, dated in February 1992, shows an impression of a 
normal right knee.  A bone scan report, dated in April 1992, 
contains impressions of a grade III tear in the posterior 
horn and body of the medial meniscus, a grade III tear in the 
posterior horn of the lateral meniscus, a 5 millimeter 
subchondral abnormal signal in the medial tibial plateau 
consistent with a subchondral cyst, or less likely an 
osteochondral defect, and two small focal bone marrow 
abnormalities in the fibular head.  

In May 1992, the veteran was hospitalized with multiple 
complaints, including right knee pain.  X-rays of the knees 
showed borderline degenerative changes with no evidence of 
trauma or destruction.  In June 1992, the veteran received 
ongoing treatment for right knee pain.  He stated that he had 
not re-injured his right knee since his initial inservice 
trauma.  The diagnoses were internal derangement of the right 
knee, and right knee injury with chronic pain.  An MRI 
report, dated in June 1992, shows an impression of second 
degree degenerative changes of the medial meniscus with an 
incomplete tear of the inferior surface which may be due to 
previous and old trauma, and subcortical cystic changes of 
the medial aspect of the medial tibial plateau and the head 
of the fibula, with ligamentous structures intact.

In October 1997, the veteran was afforded a VA examination of 
his knees.  The examiner noted the veteran's report of a knee 
injury during service in 1958, and that a 1992 MRI scan 
revealed a tear of the medial and lateral meniscus.  The 
examiner concluded that the veteran's tear of his medial and 
lateral meniscus, as noted in the 1992 MRI, were due to the 
veteran's inservice injury in 1958.  The examiner's rationale 
for his conclusion was that the veteran gave no history of 
any other injury, and the fact that "he still has pain in 
the right knee."  The diagnoses were tear of the post horn 
of the right medial meniscus, still symptomatic, and mild 
degenerative arthritis of right knee secondary to above.

The evidence shows that the veteran sustained a right knee 
injury during his service, in 1958.  An MRI report, dated in 
1992, revealed that the veteran has ligament tears of the 
right knee.  In an October 1997 VA examination report, a VA 
physician related the veteran's ligament tears of the right 
knee to his inservice injury in 1958.  Although approximately 
34 years passed between the veteran's inservice injury and 
the 1992 MRI report, the Board notes that the MRI report 
indicates that the veteran's medial meniscus tear may be due 
to previous trauma, and that there is no evidence of an 
intercurrent injury.  Accordingly, given the October 1997 
opinion of the VA physician, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's ligament 
tears of the right knee are the result of his inservice knee 
injury in 1958.  Service connection for ligament tears of the 
right knee is therefore granted.


ORDER

Service connection for ligament tears of the right knee is 
granted, subject to provisions governing the payment of 
monetary benefits.


REMAND

In January 1980, service connection was granted for synovitis 
of the right knee, rated as noncompensable.  The veteran 
argues that his synovitis of the right knee is more severe 
than is currently evaluated.  In September 1997, the Board 
remanded this claim.  In its remand, the Board noted that the 
evidence was unclear as to the extent of the disability 
caused by the veteran's synovitis, especially in relation to 
his nonservice-connected residuals of a medial collateral 
ligament tear of the right knee, to include a medial meniscus 
tear.  The Board further found that the claim of entitlement 
to a compensable rating for synovitis was inextricably 
intertwined with the veteran's claim for service connection 
for ligament tears of the right knee.

Given the Board's decision, supra, that service connection is 
warranted for ligament tears of the right knee, the Board 
notes that there is a likelihood that the veteran's symptoms 
from his synovitis of the right knee may overlap with the 
symptoms from his ligament tears of the right knee.  In such 
cases, assigning ratings for the same symptoms is duplicative 
and constitutes pyramiding.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Based on the 
foregoing, the Board finds that the issue of entitlement to a 
compensable rating for synovitis of the right knee is 
inextricably intertwined with the issue of the veteran's 
evaluation for his service-connected ligament tears of the 
right knee.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  
This issue of entitlement to a compensable rating for 
synovitis of the right knee is therefore remanded so that the 
RO may evaluate all of the veteran's service-connected right 
knee disabilities at one time.



Given the foregoing, the Board is persuaded that this case 
should be REMANDED to the RO for the following action:

The RO should evaluate the veteran's 
synovitis of the right knee, and his 
ligament tears of the right knee, on the 
basis of all the evidence of record, and 
all applicable laws, regulations, and 
case law.

When the action above has been completed, the veteran and his 
representative should be afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant need take no action unless otherwise 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

